Citation Nr: 1037027	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date, earlier than August 30, 
1996, for the grant of a 50 percent evaluation for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date, earlier than March 19, 
1997, for the grant of service connection for lumbar and low 
thoracic strain with mild bilateral facet arthropathy, to include 
whether there was clear and unmistakable evidence (CUE) in 
previous April 1970 and March 1991 rating decisions.  

3.  Whether a timely appeal was filed with regards to the July 
1970 rating decision which denied service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board Videoconference hearing in June 2010.  A 
transcript of this proceeding has been associated with the claims 
file.

The issue of clear and unmistakable error in the July 1970 
rating decision which denied service connection for a back 
disability has been raised by the record, but has not been 
adjudicated by the RO.  At the videoconference hearing of 
June 2010, the Veteran's representative asserted clear and 
unmistakable error in the July 1970 decision which 
initially denied service connection.  The Board does not 
have jurisdiction over that issue, and it is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




REMAND

The Veteran is seeking an earlier effective date for the grant of 
service connection for a back disability and for the grant of an 
evaluation of 50 percent disabling for PTSD.

The Veteran was initially denied service connection for a back 
disability in July 1970.  He filed a request to reopen the claim 
in May 1983.  In a rating decision dated that same month, the RO 
denied reopening the claim.  In a letter of June 1983 the RO 
informed the Veteran that service connection for a back 
disability could not be granted as the claim had been previously 
denied and the appeal period had expired.  In June 1983, the 
Veteran submitted a Notice of Disagreement (NOD) with respect to 
the most recent rating decision.  The RO did not issue a 
statement of the case and did not otherwise address the NOD.

The Board notes that the Veteran was informed, in the June 1983 
letter, that the reason for the denial of his request to reopen 
the claim for service connection for a back disability was that 
the claim had been previously denied and the appeal period had 
expired.  The NOD submitted in June 1983 disagreed with the 
denial and the reasons for the same.  As the stated reason for 
the denial in the June 1983 letter is that the appeal period had 
expired, the Board must construe the NOD as a disagreement with 
this finding.  Moreover, the RO did not issue a Statement of the 
Case and did not otherwise address this NOD.  Therefore, the 
Board finds that there is a pending NOD as to the issue of the 
timeliness of the appeal, the reason cited in the June 1983 as 
the basis of the denial.  This issue has not been addressed by 
the RO.  Moreover, the issue is inextricably intertwined with the 
issue of an earlier effective date of the grant of service 
connection for a back disability as the outcome of the timeliness 
of the appeal issue could potentially impact the finality of 
prior RO decisions.  

In light of the foregoing, the Board has no discretion and must 
remand this case to the RO for its consideration of the 
appellant's inextricably intertwined timeliness of the appeal 
claim.

Furthermore, in a rating decision of January 2005, the RO granted 
service connection for a back disability and assigned an 
effective date of March 19, 1997, presumably, the date of the 
claim.  After a careful review of the claim file, it is unclear 
what document the RO has considered to be the claim to reopen on 
which he based the currently assigned effective date of March 19, 
1997.  Knowing the basis of the currently assigned effective date 
is necessary to properly decide the Veteran's claim.  On remand, 
the RO must state the basis of the currently assigned effective 
date of March 19, 1997.

In regard to the claim for an earlier effective date for the 
grant of a 50 percent disability evaluation for PTSD, the Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the application for an increased 
evaluation is received within one year after that date. 38 
U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

At the videoconference hearing, the appellant testified he was 
treated for his PTSD from 1991 to 1996 at the East Palo Alto VA 
Medical Center and the Martinez VA Hospital in California.  A 
review of the claims file shows that these records have not been 
obtained.  These records are necessary to properly adjudicate the 
appellant's claim and must therefore, be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the 
case regarding the issue of timeliness of 
an appeal of the July 1970 decision which 
denied service connection for a back 
disability.  

2.  The RO should explain the basis for 
the currently assigned effective date of 
March 19, 1997 for the grant of service 
connection for a back disability.  

3.  The RO should request all treatment 
records for the Veteran from 1991 to 1996 
at the Palo Alto VA Medical Center and the 
Martinez VA Hospital in California.  If 
the records are not available, it should 
so be stated on record and the reason for 
the unavailability must be stated.

4.  If the benefits sought on appeal are 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the claim should be forwarded to the Board 
for appropriate appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


